Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-10 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (US 20120118480 A1 – hereinafter Paik) in view of Choi et al. (US 20150043175 A1 – hereinafter Choi).
Regarding Claim 1, Paik teaches a semiconductor device (see the entire document; Fig. 3; specifically, [0047]-[0074], and as cited below), comprising:

    PNG
    media_image1.png
    194
    557
    media_image1.png
    Greyscale

Paik – Fig. 3 (last one)
a substrate (100; Fig. 3; [0070] – “…. a first electronic component 100”)  including a pad (110 – “…. a first electrode 110”. Note: 110 eventually connects to 310, therefore, 110 acts as a pad – see [0074]); 
a bonding part (400) disposed on the substrate (100) and comprised of an adhesive layer ([0070] – “The anisotropic conductive adhesive 400”) and a conductive particle (410 – [0053] - “…. the adhesive particles 410 are conductive particles that melt in the heat”) and a spacer (420 – [0047] - “spacer particles 420”), both of the conductive particle (410) and the spacer (420) being disposed within the adhesive layer (410, 420 are within 400); and 
a bonding target (300 - [0072] – “…. a second electronic component 300, which is another connection target”) aligned and disposed on the bonding part (400 – 300 is aligned to 400) including a pad (310 – [0072] - “”…. a second electrode 310. Note: 310 eventually connects to 110, therefore, 310 acts as a pad – see [0074]), wherein the conductive particle (410) electrically connects the pad of the substrate (110) and the pad of the bonding target (310) ([0074] – “…. the adhesive particles 410 can be melted, and the first electrode 110 and the second electrode 310 can be electrically connected to each other”).
But, Paik as applied above does not expressly disclose the bonding target (300) comprised of a semiconductor.
However, in a related art, Choi teaches a bonding target 21 is bonded to a display panel 11 wherein the bonding target 21 is a semiconductor (Choi Fig. 2. [0041] – “…. The substrate 21 may be a semiconductor substrate, a flexible substrate or a wiring substrate including an IC chip”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a bonding target comprising a semiconductor as taught by Choi into Paik.
An ordinary artisan would have been motivated to integrate Choi structure into Paik structure in the manner set forth above for, at least, this integration will enable one skilled in the art to attach a bonding part to a bonding target comprising a semiconductor for the obvious benefit of routing signals between them since many of the electronic components comprised of semiconductors in modern integrated circuits as is well known in the art.
Regarding Claim 2, the combination of Paik and Choi teaches the semiconductor package of claim 1, wherein the spacer (420) contacts the pad of the substrate (110) and the pad of the bonding target (310) (Paik Last figure of Fig. 3 shows 420 contacts 110 and 310).
Regarding Claim 3, the combination of Paik and Choi teaches claim 1 from which claim 3 depends.
	But, Paik does not expressly disclose wherein an upper intermetallic compound between the pad of the bonding target (310) and the conductive particle (410).
	However, in a related art, Choi teaches a second intermetallic compound 29 is formed between a first UBM pads 15 and solder particles 31 (Choi Fig. 2; [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein an upper intermetallic compound between the pad of the bonding target and the conductive particle taught by Choi into Paik.
An ordinary artisan would have been motivated to integrate Choi structure into Paik structure in the manner set forth above for, at least, this integration will provide a reliable and stable bond between two components since during heating and reflowing, solder bonging parts 31 is connected the second UBM pad 25, consequently the formed intermetallic compound 29 contains metal elements included in the second UBM pads 25 and metal elements included in the solder bonding parts 31 – Choi – [0046].
Regarding Claim 4, the combination of Paik and Choi teaches claim 1 from which claim 4 depends.
	But, Paik does not expressly disclose a lower intermetallic compound between the pad of the substrate (110) and the conductive particle (410).
However, in a related art, Choi teaches a first intermetallic compound 19 is formed between a first UBM pads 15 and solder particles 31 (Choi Fig. 2; [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a lower intermetallic compound between the pad of the substrate and the conductive particle taught by Choi into Paik.
An ordinary artisan would have been motivated to integrate Choi structure into Paik structure in the manner set forth above for, at least, this integration will provide a reliable and stable bond between two components since during heating and reflowing, solder bonging parts 31 is connected the first UBM pad 15, consequently the formed intermetallic compound 19 contains metal elements included in the second UBM pads 15 and metal elements included in the solder bonding parts 31 – Choi – [0046].
Regarding Claim 5, the combination of Paik and Choi teaches the semiconductor package of claim 1, wherein the conductive particle has a diameter that is larger than a diameter of the spacer (Paik [0061] – “…. the average particle diameter of the adhesive particles 410 may be larger than that of the spacer particles 420“).
Regarding Claim 6, the combination of Paik and Choi teaches the semiconductor package of claim 1, wherein the spacer (420) is provided in plurality as a plurality of spacers (Paik [0047] – “…. spacer particles 420” – that is plural of 420).
Regarding Claim 7, the combination of Paik and Choi teaches the semiconductor package of claim 1, wherein the conductive particle (410) is provided in plurality as a plurality of conductive particles (Paik [0047] – “…. adhesive particles 410” – that is plurality of 410).
Regarding Claim 8, the combination of Paik and Choi teaches the semiconductor package of claim 7, wherein the pad of the substrate (110) is provided in plurality as a plurality of pads of the substrate (Paik [0055] – “…. the connection electrodes 110” – that plurality of 110).
Regarding Claim 9, the combination of Paik and Choi teaches the semiconductor package of claim 8, wherein at least two conductive particles (410) among the plurality of the conductive particles are disposed on a same pad of the substrate (110) among the plurality of pads of the substrate (Paik last figure of Fig. 3 shows at least two 410 (as 410’) on each 110).
Regarding Claim 10, the combination of Paik and Choi teaches the semiconductor package of claim 8, wherein adjacent pads of the substrate (110) among the plurality of pads of the substrate are horizontally spaced apart from each other, respectively (Paik Fig. 3 shows 110’s are horizontally spaced apart from each other).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898